Citation Nr: 1030748	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-17 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the 
right lower extremity, to include consideration as secondary to 
service-connected herniated nucleus pulposus L4-5 status post 
right partial L4-5 hemilaminectomy and discectomy (also referred 
to as herniated nucleus pulposus).  

2.  Entitlement to service connection for radiculopathy of the 
left lower extremity, to include consideration as secondary to 
service-connected herniated nucleus pulposus L4-5 status post 
right partial L4-5 hemilaminectomy and discectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968, 
from March 1978 to March 1986, and from October 1986 to December 
2003.  The Veteran also served in the U.S. Navy Reserves and 
participated in active and inactive duty for training between 
November 1964 to June 1966 and throughout 1968 to 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, in pertinent part, denied service connection 
for herniated nucleus pulposus with right and left leg 
radiculopathy.  

During the current appeal, in a June 2005 rating decision, the RO 
separated these issues and granted service connection for 
herniated nucleus pulposus L4-5 status post right partial L4-5 
hemilaminectomy and discectomy, rating it as noncompensably 
disabling, effective January 1, 2004.  The RO continued the 
denial of service connection for radiculopathy of the right and 
left lower extremities.  
Additionally, the RO granted service connection for type II 
diabetes mellitus, rating it as 10 percent disabling, effective 
January 1, 2004, and also granted service connection for 
hypertension, rating it as noncompensably disabling, effective 
January 1, 2004.  The Board finds that the grant of service 
connection for these disabilities constitutes a full award of the 
benefits sought on appeal with respect to these issues.  See 
Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The 
record on appeal contains no indication that the appellant has 
appealed the downstream elements of effective date or initial 
rating for these disabilities; thus, these matters are not in 
appellate status.  

The Board also notes that the Veteran's appeal had originally 
included the issues of entitlement to service connection for 
bilateral hearing loss, tinnitus, elevated cholesterol and 
hepatitis A.  However, the Veteran submitted a statement in 
September 2008 indicating that he wished to withdraw these four 
issues and only wished to continue his appeal with respect to the 
issues of entitlement to service connection for radiculopathy of 
the right and left lower extremities.  Since then, the Veteran 
has not disputed that he intended to withdraw those particular 
claims.  See 38 C.F.R. § 20.204 (2009).  Accordingly, the issues 
of entitlement to service connection for bilateral hearing loss, 
tinnitus, elevated cholesterol and hepatitis A no longer remain 
in appellate status, and no further consideration is required.  
The Veteran is currently only appealing the August 2004 and June 
2005 rating decisions denying him entitlement to service 
connection for radiculopathy of the right and left lower 
extremities

A Travel Board hearing was held on July 15, 2010 at the St. 
Petersburg RO before Michelle Kane, a Veterans Law Judge (VLJ).  
The VLJ was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. §7107(c) (West 2002 & Supp. 2009) and is 
rendering the determination in this case.  A transcript of the 
testimony is in the claims file. 

FINDINGS OF FACT

1.  The Veteran's radiculopathy of the right lower extremity did 
manifest in service and has been shown to be secondary to his 
service-connected herniated nucleus pulposus.  

2.  The Veteran's radiculopathy of the left lower extremity has 
been shown to be secondary to his service-connected herniated 
nucleus pulposus.  




CONCLUSIONS OF LAW

1.  Radiculopathy of the right lower extremity was incurred in 
active service, and is proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).  

2.  Radiculopathy of the left lower extremity was incurred in 
active service, and is proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claim folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assure that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

I.	Merits of the Claim

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for radiculopathy of his 
right and left lower extremities, contending that these 
disabilities are due to residuals from surgery he underwent on 
his back while on active duty.  In considering the evidence of 
record under the laws and regulations as set forth above, the 
Board concludes that the Veteran is entitled to service 
connection for radiculopathy of the right and left lower 
extremities.  

The Board notes that secondary service connection requires (1) 
medical evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In this case, 
the Veteran's treatment records reflect that he currently has 
radiculopathy of the right and left lower extremities.  In 
addition, the Veteran is service-connected for herniated nucleus 
pulposus; therefore Wallin elements one and two have been 
satisfied.  

The Veteran's service treatment records show that he was seen and 
treated for low back pain in January 1991.  During the visit, the 
Veteran explained that a muscle spasm in his calf caused him to 
'jump' out of bed and he now experiences pain in his lower back 
pain which radiates to his lower extremities.  He was immediately 
admitted to the Naval Hospital and evaluated for his right leg 
radiculopathy.  Follow-up service treatment records indicate he 
was routinely evaluated for his right leg pain, which he 
described as burning in nature.  The Veteran also complained of 
decreased sensation in his right leg.  A February 1991 operation 
report reflects that the Veteran was diagnosed with right leg 
radiculopathy and underwent a right L4-5 partial hemilaminectomy 
and diskectomy.  Post-surgery the Veteran complained of some 
tingling and numbness in the right leg as well as some incisional 
pain in his back, but it was noted that these conditions showed 
improvement over the course of his hospitalization.  

Additional service treatment records dated in June 1995 and July 
1995 indicate the Veteran was again evaluated for pain in his 
lower back.  During these consultations, he also complained of 
pain in his left thigh and knee.  The July 1995 Emergency Care 
and Treatment note reflects the Veteran reported a history of 
numbness and a burning/tingling sensation throughout his left 
anterior thigh.  On his August 2003 Report of Medical History, 
conducted pursuant to his separation, the Veteran marked that he 
did experience numbness or tingling sensations, as well as 
recurrent back pain.  With respect to whether the use of his 
arms, legs, hands, or feet was impaired, the Veteran marked yes.  
On his September 2003 Report of Examination, the clinical 
evaluation of his spine and lower extremities was shown to be 
normal.  However, in the summary of defects and diagnoses 
section, the Veteran noted that he suffered from back pain status 
post laminectomy/discectomy.  

In September 2003, the Veteran filed a claim, in which among many 
issues, he sought service connected compensation for his left leg 
condition, his right leg radiculopathy, and the herniated nucleus 
pulposus in the right L4-5 disk region.  In the August 2004 
rating decision, the RO recharacterized these three claims into 
one issue and denied service connection for the herniated nucleus 
pulposus with right and left leg radiculopathy.  As discussed 
previously in the introduction, these issues were subsequently 
separated in the June 2005 rating decision, and the Veteran was 
granted service connection for a herniated nucleus pulposus L4-5 
status post right partial L4-5 hemilaminectomy and discectomy, 
and denied service connection for radiculopathy of the right and 
left lower extremities.  

With respect to whether the Veteran has a current disability, the 
Board turns to the Veteran's post-service VA treatment records.  
In the March 2008 VA examination report, the physician diagnosed 
the Veteran with residuals of herniated nucleus pulposus L4-5 
status post hemilaminectomy and discectomy, but found no 
objective evidence of radiculopathy of the lower extremities.  
However, a July 2008 neurological evaluation showed the Veteran 
had decreased sensation in the right anterior tibial area with 
decreased patellar reflexes on that side.  The Veteran was 
diagnosed with degenerative joint disease in the lower back with 
radiculopathy and arthritic changes.  He was referred for an 
electromyography (EMG) for further evaluation.  

In September 2008, the Veteran presented at the VA treatment 
facility with complaints of chronic low back pain and pain which 
radiated down his lower extremities "along the lateral aspect of 
his ankles" since his surgery in 1991.  The Veteran further 
reported a recurrent loss of feeling in his right shin area and a 
burning type pain at his ankles.  An EMG was subsequently 
conducted, the results of which showed "left reduced 
recruitment" in the lower extremity muscles at the bilateral L4-
5 disk region, and "reduced recruitment on both sides" as well 
as left spontaneous activity...in the lower extremity muscles" at 
the bilateral L5-S1 disk region.  Based on the EMG findings, the 
physician diagnosed the Veteran with left S1 radiculopathy, 
possible left L5 radiculopathy, and right L5 and S1 
radiculopathy.  Therefore, the Veteran is shown to have 
radiculopathy in his right and left lower extremities.  

With regard to whether there is a nexus between the Veteran's 
service-connected disability and his current disability, the 
Board again turns to the September 2008 VA treatment report.  
Based on the September 2008 EMG findings, the objective medical 
evidence relates the Veteran's radiculopathy of the right and 
left L5-S1 disk region to his service-connected herniated nucleus 
pulposus L4-L5 status post right partial L4-5 hemilaminectomy and 
discectomy.  Therefore, the Board concludes that in this case, 
these records provide sufficient medical evidence of a nexus 
between the Veteran's radiculopathy of the right and left lower 
extremities and his service-connected herniated nucleus pulposus.  

To the extent that the Veteran's current radiculopathy of the 
right and left lower extremities is related to service, the Board 
finds that there is no evidence to show that such disability is 
related to anything other than his January 1991 in-service 
injury.  The service treatment records are clear of complaints of 
radiating pain and decreased sensation in the lower extremities 
prior to the January 1991 injury, and the February 1991 operative 
report diagnosed the Veteran with right leg radiculopathy.  
Furthermore, the September 2008 EMG consult indicates a diagnosis 
of radiculopathy in the L5 disk level - the same region for which 
his service treatment records indicate a diagnosis of herniated 
nucleus pulposus at L4-5 and for which he underwent a right L4-5 
partial hemilaminectomy and discectomy.  

Thus, in light of the positive September 2008 findings and 
conclusion, the Board finds that there is at least an approximate 
balance of positive and negative evidence in this case regarding 
the issue of whether the Veteran's current disability of right 
and left L5-S1 radiculopathy is related to his service-connected 
herniated nucleus pulposus.  Accordingly, the Board finds that 
there is a reasonable doubt as to whether the Veteran's current 
radiculopathy of the right and left lower extremities is 
secondary to his service-connected herniated nucleus pulposus as 
opposed to it being related to some other factor or factors, and 
the Board will resolve that doubt in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

II.	Duty to Notify

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence that 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

In the decision below, the Board has granted the Veteran's claim 
for service connection for the right and left lower extremities 
as secondary to service-connected herniated nucleus pulposus, and 
therefore the benefit sought on appeal with respect to these 
claims have been granted in full.  Accordingly, regardless of 
whether the notice requirements of the law have been met in this 
case, no harm or prejudice to the appellant has resulted.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for radiculopathy of the right lower 
extremity is granted.  

Subject to the provisions governing the award of monetary 
benefits, service connection for radiculopathy of the left lower 
extremity is granted.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


